Case 1:19-cv-00380 Document1 Filed 05/13/19 Page 1 of 6 PagelID #: 1
MAY | 3 2015

 

      
 

 

 

 

ROBERT W. STONE
Plaintiff,

Gase No. DL 4 cy -3H%

Private International Claim
By Private Citizen

vs.

LNUNENUN LNKLNUDN UNEP

§
U.S. PAROLE COMMISSION :
PATRICIA K. GUSHUA, PAROLE GOMMISSIONER®

Respondent§

GRIMINAL GOMPLAINT

On October 23, 2018, Mr. Stone submitted documents
notifying the parole commissioner that he was a private citizen
and that Ms. Patricia K. Cushua was appointed as his trustee
inreference to the private business trust known as; "ROBERT W.
STONE", that this appointment was made in a lawful manner and
all trustee(s) must stand full with clean hands. See Gertified
mail return receipt attached.

Furthermore, the private citizen notified the commissioner
that his constitutional rights were violated when he was dis-
qualified for parole, when he should've qualified for parole
approximately 2015. The documents/affidavits outline numerous
infractions committed by the parole commission violating Mr.
Stone's due process and what steps Mr. Stone would take if the

violations continued.

1 of 3
Case 1:19-cv-00380 Document 1 Filed 05/13/19 Page 2 of 6 PagelD #: 2
Case 1:19-cv-00380 Document1 Filed 05/13/19 Page 3 of 6 PagelD #: 3

Mr. Stone has exhauted all administrative remedies per-
taining to his parole being granted. Mr. Stone being the
beneficiary of the said trust hereby claim's that Ms. Cushua
and the Parole Commission is in breach of a private trust

and numerous other infractions of Title § 18. Below is a
template on just some of the infractions pertaining to this
"Criminal Complaint", and request the "INSURANCE COMMISSION",
for a full investigation of all the allegations hereto;

1). Criminal Complaints for breach of private trusts by the
appointed trustee(s) and parole commissioner;

2). Violation of the beneficiaries 5th Amendment Constitutional
Rights of due process;

3). Griminal conduct involving municipal bonds, theft of public
funds, involuntary servitude, peonage, kidnapping, duress,
miscarriage of justice, RICO, violating the U.S. Bankruptcy
laws etc;

4). Income Tax Evasion, Domestic terrorism, securities fraud,
malpractice, discrimination, racism, computer fraud, treason.

The Beneficiary/Mr. Stone is requesting a full investigation
involving all allegations hereto. Please notify immediately as

to the progress of this investigation in a timely manner because

this is a private matter and time is of the essence.

Thank you in advance.

2 of 3
Case 1:19-cv-00380 Document1 Filed 05/13/19 Page 4 of 6 PagelD #: 4

 
Case 1:19-cv-00380 Document1 Filed 05/13/19 Page 5 of 6 PagelID #: 5
CERTIFICATE OF SERVIGE

I, Mr. Robert W. Stone, Private citizen, American National,
swears under the penalty of perjury that the following state-
ments are true, correct and complete to the best of my know-

ledge.
On this DU diday of oct , 2019

*ALL RIGHTS RESERVED

Mr. Robert W. StonggBeneficiary
Private Citizen A mm National
FEDERAL GORREGTIO TUTION
P.O. BOX 1009
WELCH, WV 24801

   
   

oy AOLY
Dhuth
00 LCL
broaden
Qe eke.

i
|
‘|

 

3 of 3
Case 1:19-cv-00380 Document1 Filed 05/13/19 Page 6 of 6 PagelD #: 6

 
